Release No. 0707-02FOR IMMEDIATE RELEASE July 24, 2007 RAYMOND JAMES FINANCIAL, INC. ANNOUNCES RECORD THIRD QUARTER RESULTS ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported a 20 percent increase over the prior year’s quarterly net income to $68,353,000, or $0.57 per diluted share, for the third quarter ended June 30, 2007. In comparison, the firm earned $56,774,000, or $0.48 per diluted share, for fiscal 2006’s third quarter. Net revenues increased 9 percent to $688,660,000, while gross revenues grew 15 percent to $822,753,000. Net income for the nine months of fiscal 2007 was reported at $187,463,000, up 15 percent from 2006’s $163,414,000. Net revenues for the period increased 9 percent to $1,918,279,000 from $1,758,569,000 the previous year and gross revenues increased 16 percent to $2,270,653,000. Diluted earnings per share were $1.58, up from $1.41 for last year’s comparable period. “In the third quarter, Raymond James Financial again achieved new records in revenues and net income. Impressive increases in net interest earnings, fueled by continued rapid growth at Raymond James Bank, and excellent results in the capital markets sector, drove the increment in net income over last year. “Fortunately, unlike some of the larger firms in the securities industry, Raymond James has virtually no exposure to the sub-prime business,” stated Chairman and CEO Thomas A. James. The company will conduct its quarterly conference call Wednesday, July 25, at 4:15 p.m. EDT. The telephone number is 877-777-1971. The call will also be available on demand on the company’s Web site, raymondjames.com, under “About Our Company,” “Investor Relations,” “Financial Reports,” “Quarterly Analyst Conference Call.” The subjects to be covered may also include forward-looking information. Questions may be posed to management by participants on the call, and in response the company may disclose additional material information. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd., have more than 4,640 financial advisors serving approximately 1.6 million accounts in 2,200 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $207 billion, of which $36.1 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2006 annual report on Form 10-K and quarterly reports for the quarters ended December 31, 2006 and March 31, 2007 on Form 10-Q, which are available on raymondjames.com and sec.gov. Raymond James Financial, Inc. Unaudited Report For the third quarter ended June 30, 2007 (all data in thousands, except per share earnings) Third Quarter Nine Months 2007 2006 % Change 2007 2006 % Change Gross revenues $822,753 $714,665 15% $2,270,653 $1,953,085 16% Net revenues 688,660 632,976 9% 1,918,279 1,758,569 9% Net income 68,353 56,774 20% 187,463 163,414 15% Net income per share- diluted 0.57 0.48 19% 1.58 1.41 12% Weighted average common and common equivalent shares outstanding - diluted 119,140 116,960 118,425 115,556 Balance Sheet Data June March September June 2007 2007 2006 2006 Total assets $ 15.8 bil. $ 14.2 bil. $ 11.5 bil. $10.8 bil. Shareholders' equity $1,680 mil. $1,602 mil. $1,464 mil. $1,444 mil. Book value per share $14.44 $13.79 $12.83 $12.40 Management Data Quarter Ended June March September June 2007 2007 2006 2006 Total financial advisors: United States 4,307 4,320 4,446 4,529 Canada 341 338 326 323 # Lead managed/co-managed: Corporate public offerings in U.S. 22 20 22 27 Corporate public offerings in Canada 14 5 3 7 Financial assets under management $36.1 bil. $33.9 bil. $31.8 bil. $31.6 bil. June March September June 2007 2007 2006 2006 Client Assets $207 bil. $198 bil. $182 bil. $169 bil. Client Margin Balances $1,441 mil. $1,408 mil. $1,363 mil. $1,405 mil. -more- Three Months Ended Nine Months Ended June 30, June 30, June 30, June 30, 2007 2006 % Change 2007 2006 % Change Revenues: Private Client Group $ 499,475 $ 458,622 9% $1,421,824 $ 1,251,272 14% Capital Markets 146,383 133,004 10% 373,508 361,796 3% Asset Management 59,667 54,692 9% 182,497 156,022 17% RJBank 79,221 28,457 178% 186,000 68,975 170% Emerging Markets 14,676 17,511 (16%) 43,126 43,360 (1%) Stock Loan/ Borrow 19,573 16,850 16% 49,284 42,605 16% Other 3,758 5,529 (32%) 14,414 29,055 (50%) Total $ 822,753 $ 714,665 15% $2,270,653 $ 1,953,085 16% Pre-tax Income: Private Client Group $52,997 $54,246 (2%) $158,366 $129,588 22% Capital Markets 28,502 20,904 36% 55,953 57,564 (3%) Asset Management 16,004 12,955 24% 47,459 35,072 35% RJBank 8,729 4,632 88% 24,962 10,058 148% Emerging Markets (2,931) 3,830 (177%) 1,674 7,393 (77%) Stock Loan/ Borrow 1,421 2,422 (41%) 2,995 6,970 (57%) Other 5,176 (2,487) 308% 5,210 16,502 (68%) Pre-tax Income $ 109,898 $96,502 14% $296,619 $263,147 13% -more- RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Quarter-to-Date (in thousands, except per share amounts) Three Months Ended June 30, June 30, % March 31, % 2007 2006 Change 2007 Change Revenues: Securities commissions and fees $ 462,047 $ 424,594 9% $ 418,292 10% Investment banking 51,818 44,075 18% 38,025 36% Investment advisory fees 51,754 46,371 12% 50,597 2% Interest 191,691 125,860 52% 164,812 16% Net trading profits 7,050 5,671 24% 3,091 128% Financial service fees 30,285 41,596 (27%) 31,432 (4%) Other 28,108 26,498 6% 32,022 (12%) Total Revenues 822,753 714,665 15% 738,271 11% Interest Expense 134,093 81,689 64% 112,552 19% Net Revenues 688,660 632,976 9% 625,719 10% Non-Interest Expenses: Compensation, commissions andbenefits 462,459 429,224 8% 428,894 8% Communications and information processing 28,828 25,858 11% 28,278 2% Occupancy and equipment costs 19,983 18,701 7% 19,716 1% Clearance and floor brokerage 8,180 8,781 (7%) 6,946 18% Business development 22,416 21,782 3% 22,074 2% Investment advisory fees 12,111 10,616 14% 11,438 6% Other 29,156 23,685 23% 13,418 117% Total Non-Interest Expenses 583,133 538,647 8% 530,764 10% Income before minority interest and provision for income taxes 105,527 94,329 12% 94,955 11% Minority Interest (4,371) (2,173) (101%) 2,000 (319%) Income before provision for income taxes 109,898 96,502 14% 92,955 18% Provision for income taxes 41,545 39,728 5% 33,240 25% Net Income $68,353 $56,774 20% $59,715 14% Net Income per share-basic $0.59 $0.50 18% $0.52 13% Net Income per share-diluted $0.57 $0.48 19% $0.50 14% Weighted average common shares outstanding-basic 116,135 113,464 115,702 Weighted average common and common equivalent shares outstanding-diluted 119,140 116,960 118,687 -more- RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Year-to-Date (in thousands, except per share amounts) Nine Months Ended June 30, June 30, % 2007 2006 Change Revenues: Securities commissions and fees $ 1,281,204 $ 1,186,079 8% Investment banking 131,682 112,645 17% Investment advisory fees 152,487 132,603 15% Interest 514,727 320,532 61% Net trading profits 16,434 19,717 (17%) Financial service fees 91,683 96,004 (5%) Other 82,436 85,505 (4%) Total Revenues 2,270,653 1,953,085 16% Interest Expense 352,374 194,516 81% Net Revenues 1,918,279 1,758,569 9% Non-Interest Expenses: Compensation, commissions andbenefits 1,299,862 1,195,488 9% Communications and information processing 83,080 77,152 8% Occupancy and equipment costs 59,849 54,213 10% Clearance and floor brokerage 22,662 19,607 16% Business development 66,252 58,608 13% Investment advisory fees 34,615 30,024 15% Other 60,686 67,064 (10%) Total Non-Interest Expenses 1,627,006 1,502,156 8% Income before minority interest and provision for income taxes 291,273 256,413 14% Minority Interest (5,346) (6,734) 21% Income before provision for income taxes 296,619 263,147 13% Provision for income taxes 109,156 99,733 9% Net Income $187,463 $163,414 15% Net Income per share-basic $1.63 $1.45 12% Net Income per share-diluted $1.58 $1.41 12% Weighted average common shares outstanding-basic 115,353 112,376 Weighted average common and common equivalent shares outstanding-diluted 118,425 115,556 -30- For more information, contact Tracey Bustamante at 727-567-2824. Please visit the Raymond James Press Center at raymondjames.com/media.
